ELLISON, P. J.
Plaintiff’s action is for personal injury received by falling from defendant’s station platform at tbe village of McBaine. He obtained judgment for $200 in the trial court.
Plaintiff took passage on defendant’s road at Columbia, bound for Sedalia and it became necessary to change cars at McBaine, where he arrived after dark. He, with a number of others, alighted at the latter place. It appears that he did not get out of the car imniediately at the platform or the station building and that he did not go to the front of building at all. But desiring to urinate, instead of inquiring for the closet which was seventy-five feet to the east near to an extension of the front platform, he walked up an incline that led to an elevated and unlighted platform in the rear of the station building. He walked along this parallel with and towards the opposite end of the building and stepped off in the darkness, falling to the ground, a distance of about six feet, whereby he received his injury. When he got upon the platform he saw some persons sitting on the edge with their feet hanging over, and he saw that it had no railing, but, without inquiry, he proceeded on until he stepped off at the opposite end. The platform was about ten feet wide and from where plaintiff got upon it, extended' in an eastern direction along the side of the building-then turned along the side of the east end of the building the full width. Plaintiff did not make this turn and must have walked straight on until he stepped off'.
We may concede, without deciding, that defendant was negligent in not having a railing around the elevated platform, or in not having it lighted, or in both respects, yet plaintiff was undoubtedly guilty of' contributory negligence, for he saw both conditions; yet-thoughtlessly went on, in the dark, when he must have-known, if he had . thought at all, that he would, tumble-off. v
*434The following is the syllabus in Stamp v. Railroad, 161 S. W. Rep. 450 (Texas Civil App.): “A passenger, who, without being familiar with the railroad station, walks around the platform in the dark without any precaution to avoid a fall, is guilty of contributory negligence, barring recovery for injuries caused in a fall from the unlighted and unguarded platform. ’ ’
It was held in L. & N. Ry. Co. v. Turner, 137 Ky. 730 that a carrier maintaining water closets on its own trains and at its own station, performs its duty in that respect at that station, and it need not anticipate that a passenger will jump from-a train at dark and wander about the premises of the station to a place not ordinarily used by passengers for the purpose of responding to a call of nature. [See, also Gunderman v. Ry. Co., 58 Mo. App. 370.]
The judgment is reversed.
All concur.